DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 10/22/2020 for application number 17/077,862. The Office acknowledges receipt of the following: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 31-50 are presented for examination.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,835,802. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of the ‘802 patent anticipate the claims in this application.

This application
Pat. 10,835,802
Notes
Claim 31
A computer-implemented method, comprising: 
































determining a target multimedia artwork for use in connection with an interaction session with a user via at least one user device; causing the at least one user device to generate, as part of the interaction session, at least one audio output and at least one visual output to present an animated recreation of at least a portion of the target multimedia artwork; obtaining one or more physiological responses of the user 

A computer-implemented method, comprising: obtaining, by one or more client devices that are associated with a user and are part of a physiological response management system, target levels for multiple physiological parameters of the user, wherein the multiple physiological parameters include at least heart rate and blood pressure and breathing rate; retrieving, by the one or more client devices, information about one or more 

generating at least one audio output and at least one visual output to present an animated recreation of a multimedia artwork that was created by at least one of the user or another user; tracking, by at least one client device of the user, the physiological responses of the user for the multiple physiological parameters during the interaction session; determining, by at least one client device of the user, one or more differences between the tracked physiological responses of the user and the target levels for the multiple physiological parameters of the user; and modifying further presenting, during the interaction session and to the user on at least one client device of the user and the determined one or more differences, of at least one of further audiovisual content or further instructions, to reduce the determined one or more differences.

Claim 32:
The computer-implemented method of claim 31, further comprising obtaining data representing an original creation process of the target multimedia artwork
Claim 5: 
The computer-implemented method of claim 1, further comprising obtaining data representing an original creation process of the multimedia artwork as a basis for presenting the animated recreation of the multimedia artwork

Claim 34:
The computer-implemented method of claim 31, wherein the target multimedia artwork is created by one or more other users
Claim 1
… created by at least one of the user or another user …

Claim 36:
The computer-implemented method of claim 32, wherein causing the at least one user device to generate the at least one audio output and at least one visual output to present an animated recreation of at least a portion of the target multimedia artwork comprises causing presentation of at least a portion of the animated recreation at a different speed than the original creation process of the target multimedia artwork.
Claim 6
The computer-implemented method of claim 5 wherein generating at least one audio output and at least one visual output to present the animated recreation of the multimedia artwork comprises causing presentation of at least a portion of the animated recreation of the multimedia artwork at a different speed than the original creation process of the multimedia artwork.






Claim 37
The computer-implemented method of claim 31, wherein the target multimedia artwork includes at least one of a drawing or a song.
Claim 7
The computer-implemented method of claim 1 wherein the multimedia artwork includes at least one of a drawing or a song.

Claim 40
The computer-implemented method of claim 31, further comprising causing presentation of at least one of other audio or other visual information while at least a portion of the animated recreation of the target multimedia artwork is being presented.
Claim 8
The computer-implemented method of claim 1, further comprising causing presentation of other audio and/or visual information while at least a portion of the animated recreation of the multimedia artwork is being presented.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claim 31, 40-41, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerji et al. (Pub. No. 2014/0200431) in view of Lahtivuori et al. (Pub. No. 2015/0199095).

In reference to claim 31, Banerji teaches a computer-implemented method (para. 0011-12), comprising: determining a target multimedia artwork for use in connection with an interaction session with a user via at least one user device (graphics for training session are determined, para. 0207-12); causing the at least one user device to generate, as part of the interaction session, at least one audio output and at least one visual output (image, see figs. 5A-5B and audio, para. 0110-11, 0293) to present an [animation] … of at least a portion of the target multimedia artwork (animation of graphics, like drawing in maze, para. 0207-12); obtaining one or more physiological responses of the user during the interaction session by using at least one hardware sensor of the at least one user device (sensors to detect heart rate, etc., para. 0009, 0083, 0315); and causing the at least one user device to modify, based at least in part on the one or more physiological responses, least one of the audio output or visual output for presentation (color and drawing in maze changes based on physiological response of user, para. 0207-12).
However, Banerji does not explicitly teach an animated recreation. 
Lahtivuori teaches an animated recreation (animated recreation of photo can be displayed, wherein the animation corresponds to the user’s breathing, para. 0062-64, 0085, 88, 0109).

One of ordinary skill in the art would have been motivated to modify the artwork of Banerji to include the animated recreation of Lahtivuori because the images can help reduce stress in patients (Lahtivuori, para. 0004-09).
In reference to claim 40, Lahtivuori further teaches the computer-implemented method of claim 31, further comprising causing presentation of at least one of other audio or other visual information while at least a portion of the animated recreation of the target multimedia artwork is being presented (other information can be displayed, for example, para. 0075, figs. 12A-B).

In reference to claim 41, Banerji teaches one or more non-transitory computer-readable media (para. 0085) collectively having stored contents that, when executed by one or more processors, cause the one or more processors to perform actions comprising (para. 0011-12), comprising: determining a target multimedia artwork for use in connection with an interaction session with a user via at least one user device (graphics for training session are determined, para. 0207-12); causing the at least one user device to generate, as part of the interaction session, at least one audio output and at least one visual output (image, see figs. 5A-5B and audio, para. 0110-11, 0293) to present an [animation] … of at least a portion of the target multimedia artwork (animation of graphics, like drawing in maze, para. 0207-12); obtaining one or more physiological responses of the user during the interaction session by using at least one hardware sensor of the at least one user device (sensors to detect heart rate, etc., para. 0009, 0083, 0315); and causing the at least one user device to modify, based at least in part on the one or more physiological responses, least one of the audio output or visual output for presentation (color and drawing in maze changes based on physiological response of user, para. 0207-12).
However, Banerji does not explicitly teach an animated recreation. 
Lahtivuori teaches an animated recreation (animated recreation of photo can be displayed, wherein the animation corresponds to the user’s breathing, para. 0062-64, 0085, 88, 0109).
It would have been obvious to one of ordinary skill in art, having the teachings of Banerji and Lahtivuori before the earliest effective filing date, to modify the artwork as disclosed by Banerji to include the animated recreation as taught by Lahtivuori.
One of ordinary skill in the art would have been motivated to modify the artwork of Banerji to include the animated recreation of Lahtivuori because the images can help reduce stress in patients (Lahtivuori, para. 0004-09).

In reference to claim 46, Banerji teaches system, comprising: one or more processors; and one or more memories with stored instructions that, when executed by at least one of the one or more processors, cause the system to (see fig. 8B),: determine a target multimedia artwork for use in connection with an interaction session with a user via at least one user device (graphics for training session are determined, para. 0207-12); cause the at least one user device to generate, as part of the interaction session, at least one audio output and at least one visual output (image, see figs. 5A-5B and audio, para. 0110-11, 0293) to present an [animation] … of at least a portion of the target multimedia artwork (animation of graphics, like drawing in maze, para. 0207-12); obtain one or more physiological responses of the user during the interaction session by using at least one hardware sensor of the at least one user device (sensors to detect heart rate, etc., para. 0009, 0083, 0315); and cause the at least one user device to modify, based at least in part on the one or more physiological responses, least one of the audio output or visual output for presentation (color and drawing in maze changes based on physiological response of user, para. 0207-12).
However, Banerji does not explicitly teach an animated recreation. 
Lahtivuori teaches an animated recreation (animated recreation of photo can be displayed, wherein the animation corresponds to the user’s breathing, para. 0062-64, 0085, 88, 0109).
It would have been obvious to one of ordinary skill in art, having the teachings of Banerji and Lahtivuori before the earliest effective filing date, to modify the artwork as disclosed by Banerji to include the animated recreation as taught by Lahtivuori.
One of ordinary skill in the art would have been motivated to modify the artwork of Banerji to include the animated recreation of Lahtivuori because the images can help reduce stress in patients (Lahtivuori, para. 0004-09).

Claim 32-39, 42-45, 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerji et al. (Pub. No. 2014/0200431) in view of Lahtivuori et al. (Pub. No. 2015/0199095) as applied to claims 31, 41, and 46 above, and in further view of Banerjee et al. (Pub. No. 2017/0221253).

In reference to claim 32, Banerji and Lahtivuori do not explicitly teach the computer-implemented method of claim 31, further comprising obtaining data representing an original creation process of the target multimedia artwork.
Banerjee teaches the computer-implemented method of claim 31, further comprising obtaining data representing an original creation process of the target multimedia artwork (original strokes obtained to animate art, para. 0036-40).

One of ordinary skill in the art would have been motivated to modify the artwork of Banerji to include the original creation data of Banerjee because it helps create a more engaging experience for the user (Banerjee, para. 0004).
In reference to claim 33, Banerjee teaches the computer-implemented method of claim 32, wherein obtaining data representing the original creation process of the target multimedia artwork comprises recording, via at least one other user device (creating device may be another user’s device, para. 0117), the original creation process of the target multimedia artwork (para. 0036-40).
In reference to claim 34, Banerjee teaches the computer-implemented method of claim 31, wherein the target multimedia artwork is created by one or more other users (one or more other users can create the animations that are played back, para. 0117).
In reference to claim 35, Banerjee teaches the computer-implemented method of claim 32, further comprising using at least a portion of the data representing the original creation process of the target multimedia artwork as a basis for causing the at least one user device to generate the at least one audio output and at least one visual output to present an animated recreation of at least a portion of the target multimedia artwork (recreation uses original strokes as basis for animation, para. 0036-40, 0119-32).
In reference to claim 36, Banerjee teaches the computer-implemented method of claim 32, wherein causing the at least one user device to generate the at least one audio output and at least one visual output to present an animated recreation of at least a portion of the target multimedia artwork comprises causing presentation of at least a portion of the animated recreation at a different speed than the original creation process of the target multimedia artwork (timing of stroke recreation is modified to smooth drawing, para. 0053-56).
In reference to claim 37, Banerjee teaches the computer-implemented method of claim 31, wherein the target multimedia artwork includes at least one of a drawing or a song (drawing, see fig. 1C).
In reference to claim 38, Banerjee teaches the computer-implemented method of claim 31, further comprising obtaining one or more user inputs, via the at least one user device, to create additional content for the target multimedia artwork (user can further modify animation, para. 0105-06, 0132).
In reference to claim 39, Banerji, Lahtivuori, and Banerjee teach the computer-implemented method of claim 38, further comprising causing at least one other user device to generate, as part of another interaction session, at least one audio output and at least one visual output to present an animated recreation of at least a portion of the target multimedia artwork that includes the additional content (it would be obvious that the above method taught by Banerji, Lahtivuori, and Banerjee could be repeated with the modified drawing from claim 38).

In reference to claim 42, Banerji and Lahtivuori do not explicitly teach the one or more non-transitory computer-readable media of claim 41, wherein the actions further comprise obtaining data representing an original creation process of the target multimedia artwork.
Banerjee teaches the one or more non-transitory computer-readable media of claim 41, wherein the actions further comprise obtaining data representing an original creation process of the target multimedia artwork (original strokes obtained to animate art, para. 0036-40).

One of ordinary skill in the art would have been motivated to modify the artwork of Banerji to include the original creation data of Banerjee because it helps create a more engaging experience for the user (Banerjee, para. 0004).
In reference to claim 43, Banerjee teaches the one or more non-transitory computer-readable media of claim 42, wherein obtaining data representing the original creation process of the target multimedia artwork comprises recording, via at least one other user device, (creating device may be another user’s device, para. 0117), the original creation process of the target multimedia artwork (para. 0036-40).
In reference to claim 44, Banerjee teaches the one or more non-transitory computer-readable media of claim 41, wherein the actions further comprise obtaining one or more user inputs, via the at least one user device, to create additional multimedia artwork (other users can create animations viewed by the user, para. 0117).
In reference to claim 45, Banerji, Lahtivuori, and Banerjee teach the one or more non-transitory computer-readable media of claim 44, wherein the actions further comprise causing at least one other user device to generate, as part of another interaction session, at least one audio output and at least one visual output to present the additional multimedia artwork (it would be obvious the above process could be repeated on another computer with another artwork).

In reference to claim 47, Banerji and Lahtivuori do not explicitly teach the system of claim 46, wherein the instructions further cause the system to record, via at least one of the user device or another user device, an original creation process of the target multimedia artwork.
the system of claim 46, wherein the instructions further cause the system to record, via at least one of the user device or another user device, an original creation process of the target multimedia artwork (original strokes obtained to animate art, para. 0036-40).
It would have been obvious to one of ordinary skill in art, having the teachings of Banerji, Lahtivuori, and Banerjee before the earliest effective filing date, to modify the artwork as disclosed by Banerji to include the original creation data as taught by Banerjee.
One of ordinary skill in the art would have been motivated to modify the artwork of Banerji to include the original creation data of Banerjee because it helps create a more engaging experience for the user (Banerjee, para. 0004).
In reference to claim 48, Banerjee teaches the system of claim 47, wherein the target multimedia artwork is created by one or more other users (other users can create animations viewed by the user, para. 0117).
In reference to claim 49, Banerjee teaches the system of claim 46, wherein the instructions further cause the system to record, as part of the interaction session, a creation process for additional multimedia artwork (other users can create animations, para. 0117).
In reference to claim 50, Banerji, Lahtivuori, and Banerjee teach the system of claim 49, wherein the instructions further cause the system to cause presentation, via at least one of the user device or another user device, an animated recreation of at least a portion of the additional multimedia artwork (it would be obvious the above process could be repeated on another computer with another artwork).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyazaki and Rahman, both of which teach background on modifying a display based on a user’s physiological measurements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.